COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-22-00007-CV

  IN THE ESTATE OF:                               §                 Appeal from the

  JOSEPH ALBERT COUGOT,                           §               County Court at Law

                                 Deceased.        §             of Walker County, Texas

                                                  §                  (TC# 9276 PR)


                                             ORDER

        Pending before the Court is Appellant’s “Notice to the Court and Request to Order the Trial

Court from Taking Further Action” which this Court has construed as a motion to stay the

proceeding below pending resolution of this appeal. On this day, the Court has issued an opinion

and judgment reversing the trial court’s order and remanding the case to the trial court. The motion

to stay is GRANTED, and the trial court is ordered to stay all proceedings in cause number 9276

PR, styled In the Estate of Joseph Albert Cougot, Deceased, but only until such time as the mandate

in this case issues.

        IT IS SO ORDERED this 21ST DAY OF JULY, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.